Title: To Thomas Jefferson from John Berry, [on or before 1 June 1802]
From: Berry, John
To: Jefferson, Thomas


            [on or before 1 June 1802]
            The Petition John Berry of Georgetown District of Columbia Respectfully Sheweth
            That he has been indited and fined in two Cases as it will appear by the Annexed transcripts, and by Virtue thereof confined in the Goal of the City and County of Washington District of Columbia, Since the twenty sixth day of March Last past, is unable to pay the fine or Costs accruing thereon or any part thereof—
            
            That he has subsisted ever since partly on what the Unfortunate Debtors confined in the Debtors Appartement of said Gaol thought Proper to spare him
            That he has an aged mother that has been theis six years past and now is depending for House rent fire wood and other support from what can be spared from his hard earings—
            To add to both their missfortunes about fourteen days Since he met with the Missfortune as to Break his Leg—is unable to move without help and may be considered at Present as an object of Charity,
            Therefore he trusts and hopes that your Excellency will be pleased to take the Premises into your consideration and grant him relief by remiting said fines and your Petitioner will as in duty bound ever pray—
            John Berryhis × mark
          